, UNITED STATES DISTRICT COURT FED
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
| SCRANTON
CRAIG ALAN TOAZ,

Plaintiff MAY 03-2019
NO. 3:CV-17-1425 © :

 

Vv. | . |

 

KATHY P. LANE, Warden, et al, (Munley, J.)
Defendants . (Saporito, M.J.)

PLAINTIFF'S MOTION TO SUPPLEMENT
THE RECORD

Plaintiff Craig A. Toaz, acting pro se, respectfully moves this Court
to supplement the record to his previously filed motion of "finding of facts
and concusions of law'' because Plaintiff has recently received a copy of the
transcripts from the evidentiary hearing held on August 28, 2018, that were
not available to Plaintiff when he submitted his initial response to that

hearing.

1. Plaintiff Craig Alan Toaz is an inmate currently incarcerated at the Allenwood
Low Security Gorrectional Institution in White Deer, Pennsylvania (LSCI Allenwood),

See Compl. (Doc. No.1) Par 3.

/

2. On August 11, 2017, Toaz filed a Bivens action against Warden Kathy Lane;
Captain David Altizer; Unit Manager Curt Rothermel; and Correctional Counselors
Casey Snyder and Barbara Brown related to a mass shakedown conducted by staff

on June 28, 2017. See id.

3. On December 26, 2017, Defendants filed a Motion for Summary Judgment (Doc.
No.15), with supporting materials: filed on January 3, 2018 (Doc. Nos. 16,

17), to argue that Toaz failed to exhaust his administrative remedies. The

 

dispositive motion was denied on March 22, 2018 (Doc. No. 26).

1
 

“4. On April 19, 2018, the Court granted Defendant's Motion for Reconsideration

based on Paladino v. Newsome, 885 F.3d 203 (3d Cir. 2048), and afforded the
parties the opportunity to supplement the record with evidence relevant to

the issue of exhaustion. (Doc. No. 32).

5. On August 28, 2018, the Court conducted an evidentiary hearing. At the
conclusion of the hearing, the parties were ordered to file proposed findings

of fact and conclusions of law on or before November 15, 2018. (Doc. No. 50).

6. The Defendant's filed two motions for enlargement of time in which to
submit their findings of fact and conclusions of Law, which were subsequently

granted by this Court.

7. The Defendants filed:!the above-stated motion on April 12, 2019, which

contain the transcripts to the August 28 evidentiary hearing.

8. Now that the Plaintiff has an accurate copy of the transcripts, he respectfully
moves this court to supplement the record based on the information provided
in the transcripts that was previously unavailable to Plaintiff:

\

SUPPLEMENT TO THE RECORD

 

First Plaintiff provides this Court with a Declaration of Facts, by Inmate
Charles Cornelius who had requested a grievance from Case Manager Cramer,
who responded to Mr. Cornelius's request, that he did not have the authority
to provide him with an institutional grievance form because each form had

to be logged in by the Unit Counselor [Ms. Brown], therefore she was the only

 

staff that could issue grievance forms to inmates (See Appendix B).
Mr. Cramer refused to provide Inmate Cornelius with an institutional

2.
  

 

grievance fom, which is explicitly in the contrary to what Mr. Cramer testified
“to at the evidentiary hearing where, when asked if he could provide inmates
with administrative remedy forms if Ms. Brown was not: around, to which he
answered yea. (See Appendix A, Transcripts Page 64). Furthermore, there are
several other inmates who have requested grievance forms from Mr. Cramer in
the last 6 months who he refused to provide them to based on the same conclusion
that each form had to be logged out by Ms. Brown, and that he didnot have
the authority to provide them to inmates.

The other issue of fact that should be further addressed based .on the
transcripts is that the defendants own witness, Ms. Ashley Holstein from the

record department, when questioned whether the Bureau of Prisons had the authority

to grant Mr. Toaz's request for Relief on his administrative remedy at the
highest level of the B.O.P. Ms. Holstein clearly stated that Central Office
does not have the authority to grant the grievance that-was subsequently
submitted by Mr. Toaz. Therefore concluding that the institutional grievance
procedure would be unavailable to Mr. Toaz or any other inmate to challenge

the BOP policies on the possession of legal materials by inmates.

CONCLUSION
It became very clear by the Defendants’ own witnesses, ,and the facts

certainly show that the administrative remedy procedures were not available
to Plaintiff where the highest level of the BOP did not have the authority
to address the issue presented in Plaintiff's grievance provided in the
Central Office answer to Mr. Toaz's grievance request and further verified
by the Defendants’ own witness.

Therefore, for the above given reasons and through the facts and law
rgued-in the previously fited motion, this Court” should deny-the Defendants"

Motion for Summary Judgment and set a trial date for these proceedings.

3
Respectfully Submitted,

AA KA

2 ——_——
Craig ACibaz
Reg. No. 07990-040
LSCI Allenwood

PO Box 1000
White Deer, PA\17887

 

 

"CERTIFICATE OF SERVICE

I, Craig Toaz, pursuant to 28 USC §1746, hereby declare under the penalty
of perjury that I have mailed the above documents to the referenced parties
below, by delivering them to prison officials at my institution for mailing
in accord with Houston v. Lack, 487 US 266, 275-76 (1988); (prisoner's pleading

deemed filed when executed and delivered to prison.authorities for mailing).

Dated. this / ST aay of May, 2019. CA 2-1 9
. Craig A. Wer

Served on:
x.
US Attorneys Office
AUSA Michael Butler
228 Walnut St, 2d Fl
PO Box 11754
Harrisburg, PA 17108

 
APPENDIX A.

 

 
 

x

UNITED STATES DISTRICT COURT -
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

_ Craig Alan Toaz, ;
Plaintiff 7

. Kathy P. Lane, Warden, et.al.
Defendants :

DECLARATION OF A MATERIAL WITNESS
CHARLES CORNELIUS, IN SUPPORT
OF THE PLAINTIFF

{-

I, Gharles Cornelius, do hereby declare under the penalty of perjury:

1) I am a federal prisoner that has been incarcerated at LSCI Allenwood,

|
Pennsylvania; assigned to housing Unit.Gregg B.

2) My unit counselor is Ms. Brown.
|

3) My unit case manager is Mr. Cramer.

4) It is my understanding that both Ms. Brown and Mr. Cramer are both defendants.

f

in the above-entitled case.

1
|

|
5) On or about the first week of October, i2018, I requested for Mr. Cramer
to provide me with the appropriate grievance forms (specifically a BP-8) in
|
which to challenge this instituion's practice of forcing inmates who are on

gate pass to work double shifts when the US Penitentiary is on lockdown. !

6) Specifically, I work the:midnight shift. at :the Power Plant, and after
|

my shift was finished at 6:00AM, I was forced to go to the US Penitentiary

to-help prepare—the—inmate-meats-white—that—insti tution was-on lockdown; - therefore
| 5

I requested a grievance form from Mr. Cramer.

1

t
‘
to.
i
rl
|
t
7) At that time, Mr. Cramer informed me that he did not have the authority

to give me a grievance form(s) because each form had'to be logged in by Ms.

Brown.

8) Mr. Cramer further informed me that I would have to wait until Ms. Brown
returned the following day, because it happened to be Ms. Brown's day off

that particular day.

9) I explained to Inmate Toaz what Mr. Cramer had told me in paragraph 5,6,

and 7 above. Toaz then asked me to prepare this declaration for his pending

civil righblawsuit because, as Toaz explained to me, thatMc. Cramer had previously
testified to this Court that he would have given Toaz or any other inmate

a grievance form at any time that it was requested.

; \
I hereby declare that the above statement is true to the best of my knowledge

and belief, and that I understand it is made for use as evidence in Court

and is subject to penalty of perjury.

Respectfully Submitted this date November,

f / - g ,

  

 

Le
Charles Cornelius

 
APPENDIX B |

 
 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  
 

 

CRAIG ALAN TOAZ, )
_—_ )
Plaintiff )
4 : )
vs ) 3:17-CV-01425
7 )
| WARDEN KATHY P. LANE, et al, )
6 )
Defendants )
7 )
8 TRANSCRIPT OF PROCEEDINGS - EVIDENTIARY HEARING
/ BEFORE THE HONORABLE JOSEPH F. SAPORITO, JR.
9 TUESDAY, AUGUST 28, 2018 .
WILKES-BARRE, PENNSYLVANIA
10 .
11
12

43] FOR THE PLAINTIFF:
PRO SE: CRAIG ALAN TOAZ
14

15] FOR DEFENDANTS:
'”’ * MICHAEL BUTLER, ESQ.

16 United States Attorney's Office
‘ 7 228 Walnut Street
17 Suite 220
Harrisburg, PA 17108

18

19

20

24

Proceedings recorded by machine shorthand, transcript produced
22| by computer-aided transcription.

 

23 : |
SUZANNE—A.—HALKO,—RMR, CRR oe

 

24). . CERTIFIED REALTIME REPORTER
235 N. WASHINGTON AVENUE
25 SCRANTON, PENNSYLVANIA 18503

 

 

 
 

20

 

 

25

 

 

1] copies now.
2 You were making reference to what is now Plaintiff's
3] Exhibit 1. | |
. 4 CROSS EXAMINATION
5) BY MR. TOAZ:
6; Q. Plaintiff's Exhibit No..1, do you have a copy of that,
7| ma'am? Did she get a copy of that? No. 41 and No. 2, do you
81 have them? |
9] A. Yes.
10} Q@. ‘The administrative remedy on that one coincides with one
11] of the grievances that I filed?
121A. Correct.
13] Q. You should have probably the one that went to central
14] office? |
45] A. Correct.
16] Q. Could you read the last part of the second paragraph where
17| it starts with, the warden and the regional director addressed |
18] your concerns at this time?
19] A. The warden and regional director addressed your concerns
20} at the time of your request for administrative remedy and
21 subsequent appeal.
22 As indicated by the regional director, your request and
23| CFR cannot be done at this level. Accordingly, your appeal is
24] denied. |
-Q-—~Wouldn't-you-agree~if-it- couldn't be done at that level;

 

 
 

21.

\

 

 

1} then I had no access to the grievance procedures?
2 MR. BUTLER: Objection, Your Honor.
3 She is not a witness that -- she is not the person
4| who actually denied this.
5 THE COURT: Well, she may be familiar with the
6| procedures. So the objection is overruled. You may answer the
| 7| question. |
8 THE WITNESS: I mean, this is a central office
9] response. I have -- you know, I have no --
10] BY MR. TOAZ:
11] Q. If the central office does not have the authority to grant
12| a grievance, then the grievance procedure would be unavailable
13] to the inmate, ‘wouldn't it?
44) A. I mean, the way it is written, I guess. I mean, I'm not
15| familiar with this.
16 | | MR: TOAZ: Thank you. That's all the questions I
17| have. | | |
18] THE COURT: Anything further questions from the
19] Defense? | | |
20 ‘REDIRECT EXAMINATION
21 BY MR. BUTLER:
22| Q. Did you draft this response?
23| A. No. oe
241 Q. Do you have. any personal. knowledge of this response at
25] all? |

 

 
 

62

On the 30th, yes, certainly I was available.

 

 

29

 

4
2 THE COURT: All right. That's all I have.
3 Anything further in follow up? .
4 MR. BUTLER: No, Your Honor.
5 THE COURT: Mr. Toaz, any further questions in follow
6] up? |
7 MR. TOAZ: Just one thing.
8 FURTHER RECROSS EXAMINATION
9| BY MR. TOAZ: | | . |
40 Q. On the 30th, you said you were augmented to the unit
11 officer. So you would have been working the unit officer's
12] space, and, like I said, if we had a conversation, it probably
43| took place there, wouldn't it? .
14] A. It would probably take place there, yes.
45 NR. TOAZ: No further questions.
16 THE COURT: You may step down. Be careful getting
17| out of the box. |
18 You may call your next witness.
19 MR. BUTLER: Jon Cramer,. Your Honor.
20] JON CRAMER, having been duly sworn according to Taw, testified
21] as follows: |
22 DIRECT EXAMINATION
23) BY MR. BUTLER:
. 24) Q. - Sir, by who are you employed?

A. Federal Bureau of Prisons.

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22

23

 

63

Q. In particular, what institution?

A. Low security correctional institution in Allenwood,
Pennsylvania.

Q. Your current title is what?

A. Correctional treatment specialist. My official title is
case manager. } . |

Q. Let's quickly provide the Court with your BOP employment

history.
When did you start with the BOP?
A. In February of 1995.

Q@. Where were you at?
A. I was initially hired at the Federal Prison Camp at
Allenwood as a co-op intern in case management.

| I subsequently was hired full time as a correctional
officer in December of 1995.
Q. | Then where did you go after that?
A. I was transferred to the low security correctional

institution of Allenwood in April of ‘97.

Q. As a correctional officer?

A. Yes.

Q. How long were you there?

A. I have been at that institution from there forward. I
became a case manager in January of 1999.

 

24

20

 

Q. And been a case manager ever since at the low?

A. Yes, sir.

 

 
o a + 1S) do

=~

10
11
12
13
14
15
16
17
18
19
20
21
(22
23
24

29

 

 

63

Q. In particular, what institution?

A. Low security correctional institution in Allenwood,
Pennsylvania. |

Q. Your current title is what?

A. Correctional treatment specialist. My official title is
case manager. . -

Q. Let's quickly provide the Court with your BOP employment

history.

When did you start with the BOP?
A. In February of 1995.
Q. Where were you at?
A. I was initially hired at the Federal Prison Camp at
Allenwood as a co-op intern in case management. —

I ‘subsequently was hired full time as a correctional
officer in December of 1995.

Q. Then where did you go after that?

A. I was transferred to the low security correctional
institution of Allenwood in April of ‘97.

Q. As a correctional officer? |

A. Yes.

Q. How long were you there?
A. I have been at that institution from there forward. I
became a case manager in January of 1999.

-Q. ...And been a case manager ever since at the low?

A. ° Yes, sir..

 

 
 

64

Q. Tell the Court about your duties, and let's just refer to

 

 

1
2| it for clarification purposes as a case manager.
3]A. Case manager, correct. | “
_ 4 As part of the function of the unit team, my duties
5] include inmate classification, programming ‘recommendations.
6 I provide technical expertise, as far as issues concerning
7{ release programming, disciplinary, ensure that the inmates are
8] correctly housed in regards to. their security level.
9 Basically, if it has to do with paperwork and that sort of
40| thing, that's within my purview.
41] Q.. Are you familiar with Mr. -- SO you're in the Gregg Unit
12] as well? |
131A. Correct; Gregg B.
14| Q. Can you provide inmates with the administrative. remedy
15| forms if Miss Brown is not around?
46| A. Yes, I can.
17} Q. The BP-8s and BP-9s and so forth, you can provide that. to
18 Mr. Toaz and the other inmates that are in that unit?
49] A. Sure. | |
20} Q., Are you familiar with Mr. Toaz?
21} A. I am.
. 22] Q. How are you familiar with Mr. Toaz?
231 A. He's on my caseload. I see him a couple times a week.
“24 ' My office is right on the housing unit, ‘so I see him in my
25| day-to-day movements around the unit, if he comes by and has a

 

 
 

   

  
  
 
 
 

ion

     
       
    

TS

x
a=

 

 
  
 

 

 

 

 
  

 

a
z2

a

3 =

re 8

c oO

Go =

aun

S438

z7eorae

£28

aE» ca
G2EXS
ofb0e0
pesos ee P

EwWooe ¢
a22aa5 Of
a A
aD i
. ty
oO [3
3

  

 

+

 

Le

 

hikicee tHe

   

   

   
 

  

“7 Ca ferhensunt bret he
Pa. (AEP ay

Box C000

Ae 7 0 F¥90-0¢0)
bheke Deca

o
Low See Uyee

x
f

 

 
